Case: 20-10891      Document: 00516141943        Page: 1     Date Filed: 12/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 22, 2021
                                  No. 20-10891                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mufid Abdulqader,

                                                         Defendant—Appellant.


               Appeal from the United States District Court for the
                          Northern District of Texas
                           USDC No. 3:04-CR-240-7


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Inmate Mufid Abdulqader appeals the district court’s denial of his
   motion for compassionate release. Because the district court did not abuse
   its discretion, we affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10891            Document: 00516141943              Page: 2       Date Filed: 12/22/2021




                                             No. 20-10891


                                                    I
            Abdulqader is currently serving a term of twenty years’ imprisonment
   for (1) conspiracy to provide material support to a foreign terrorist
   organization, (2) conspiracy to provide funds, goods, and services to a
   specially designated terrorist, and (3) conspiracy to commit money
   laundering. The evidence reflected that Abdulqader materially aided Hamas
   by fundraising through the pro-Palestinian charity Holy Land Foundation for
   Relief and Development. He was convicted in 2008.1
            In 2020, Abdulqader sought a sentence reduction in the district court
   under the compassionate release provision—18 U.S.C. § 3582(c)(1)(A)—
   pursuant to which a court may reduce a defendant’s term of imprisonment if
   it finds that, after considering the factors set out in § 3553(a), “extraordinary
   and compelling reasons warrant such a reduction,” and the reduction “is
   consistent with applicable policy statements issued by the Sentencing
   Commission.” While the Sentencing Commission has yet to adopt a policy
   statement that governs defendant-initiated motions for compassionate
   release,2 § 3553(a) requires the court to consider, in relevant part:
            (1) the nature and circumstances of the offense and the history
            and characteristics of the defendant;
            (2) the need for the sentence imposed--
                       (A) to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment for
                       the offense;



            1
                United States v. El-Mezain, 664 F.3d 467, 483 (5th Cir. 2011), as revised (Dec. 27,
   2011).
            2
                See United States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021).




                                                    2
Case: 20-10891         Document: 00516141943         Page: 3   Date Filed: 12/22/2021




                                      No. 20-10891


                    (B) to afford adequate deterrence to criminal conduct;
                    (C) to protect the public from further crimes of the
                    defendant; and
                    (D) to provide the defendant with needed educational
                    or vocational training, medical care, or other
                    correctional treatment in the most effective manner;
          (3) the kinds of sentences available;
          (4) the kinds of sentence and the sentencing range established
          for--
                    (A) the applicable category of offense committed by the
                    applicable category of defendant as set forth in the
                    [sentencing] guidelines.3
          Abdulqader argues that his medical history, rendering him especially
   susceptible to COVID-19, and the unavailability of other caretakers to tend
   to his ailing wife, establish the “extraordinary and compelling reasons”
   warranting a reduction in sentence or, alternatively, home confinement. He
   argues further that he has been rehabilitated and no longer poses any danger
   to the community. The district court originally denied Abdulqader’s motion
   because it found that Abdulqader failed to exhaust his administrative
   remedies; he “[did] not present[] extraordinary and compelling reasons” to
   warrant reduction; and even if he had presented such reasons, Abdulqader
   failed to establish that he was not a danger to the safety of others or to the
   community or that the § 3553(a) factors weighed in favor of reduction.
   Abdulqader then filed a motion for reconsideration, attaching declarations
   and records further supporting his rehabilitation, the unavailability of other
   caretakers to care for his wife, and his heightened susceptibility to COVID-
   19. The district court denied this motion for reconsideration “for the reasons



          3
              18 U.S.C. § 3553(a).




                                           3
Case: 20-10891          Document: 00516141943               Page: 4          Date Filed: 12/22/2021




                                            No. 20-10891


   stated in the court’s” original order denying compassionate release and
   because the newly attached declarations “d[id] not provide persuasive
   evidence of his wife’s incapacitation and inability to pay for an in-home care
   giver.” Abdulqader timely appealed.
                                                  II
          This court reviews a district court’s denial of a motion for
   compassionate release for an abuse of discretion.4 A district court abuses its
   discretion if it bases its decision on an error of law or a clearly erroneous
   assessment of the evidence.5 “[W]e give deference to the district court’s
   decision and note that reversal is not justified where ‘the appellate court
   might reasonably have concluded that a different sentence was
   appropriate.’”6
          Abdulqader argues that the district court committed legal error on
   four main grounds—(1) it erroneously concluded that Abdulqader failed to
   exhaust his administrative remedies; (2) it improperly applied a heightened
   standard         required    to    establish        “extraordinary        and   compelling”
   circumstances; (3) it crafted a de facto rule that would render Abdulqader
   ineligible for a reduction solely because the nature of the offense was
   terrorism-related; and (4) it ignored uncontroverted evidence concerning
   Abdulqader’s rehabilitation, his susceptibility to COVID-19, and the medical
   prognosis of his wife. The first three of these bases for reversal, however,
   overlook the district court’s separate, discretionary determination that the
   § 3553(a) factors did not weigh in favor of a reduction. Further, the record
   does not support the fourth basis—the district court denied Abdulqader’s


          4
              United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          5
              Id.
          6
              Id. (quoting Gall v. United States, 552 U.S. 38, 51 (2007)).




                                                  4
Case: 20-10891            Document: 00516141943               Page: 5      Date Filed: 12/22/2021




                                             No. 20-10891


   motion for reconsideration only after “considering the additional
   information presented.”                 The district court explicitly considered
   Abdulqader’s newly-filed records and affidavits.
            The district court committed no reversible error when it denied
   Abdulqader’s request for compassionate release. The court was careful to
   consider the nature and circumstances of the offense—“providing financial
   support for terrorism”—along with the “kinds of sentence and the
   sentencing range established for . . . the applicable category of offense
   committed by the applicable category of defendant.” 7 Moreover, after
   recounting the circumstances of Abdulqader’s offense in detail, the court
   expressed concern about potential future crimes, concluding that
   Abdulqader’s release would still pose a danger to the community. Further
   still, the court considered Abdulqader’s category VI criminal history and
   total offense level of 40, which created a guidelines range of 360 months to
   life. Despite this range, the sentencing judge imposed a sentence of twenty
   years.       In short, the district court weighed the § 3553(a) factors and
   concluded that they did not support a reduction; Abdulqader’s disagreement
   with how the court weighed those factors is an insufficient ground for
   reversal.8 Under these circumstances, the district court did not abuse its
   discretion in denying Abdulqader’s motion.
            Alternatively, Abdulqader argues that the district court erred when it
   denied his request to serve out the remainder of his sentence in home
   confinement. This court cannot directly order Abdulqader to serve out the
   remainder of his term in home confinement.9 Assuming, arguendo, that this


            7
                § 3553(a)(4).
            8
                See Chambliss, 948 F.3d at 694.
            9
                United States v. Sneed, 63 F.3d 381, 388 n.6 (5th Cir. 1995).




                                                    5
Case: 20-10891           Document: 00516141943             Page: 6   Date Filed: 12/22/2021




                                        No. 20-10891


   court may indirectly impose a home-confinement condition of supervised
   release after it has determined that a reduction in sentence is appropriate,10
   the district court did not abuse its discretion in declining this request. The
   district court could only have ordered home confinement as a condition of
   supervised release after it determined a sentence reduction was appropriate.11
   Because the district court did not abuse its discretion when it declined to
   reduce Abdulqader’s sentence, so too did it not abuse its discretion by
   declining to order home confinement.
                                    *        *         *
          For these reasons, the judgment of the district court is AFFIRMED.




          10
             See 18 U.S.C. § 3582(c)(1)(A) (allowing the court to “reduce the term of
   imprisonment” or “impose a term of probation or supervised release with or without
   conditions”).
          11
               See id.




                                             6